Citation Nr: 0410310	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  92-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Thomas Bennett Wilson III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
that found in pertinent part that new and material evidence had 
not been submitted to reopen a claim of entitlement to service 
connection for a back disorder.  

In October 1994, the Board reopened the veteran's claim for 
service connection for a back disorder based on the submission of 
new and material evidence and denied the claim on the merits.  The 
veteran appealed to United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court).  In a March 1997 Memorandum Decision, the Court 
vacated in part the Board's October 1994 decision and remanded the 
case, noting that the Board could seek any other evidence it 
thought was necessary to the resolution of the veteran's claim.  

In February 1998, the Board requested a medical opinion from an 
independent medical expert (IME) in accordance with 38 U.S.C.A. § 
7109(a) and 38 C.F.R. § 20.901(d).  After the opinion was received 
at the Board, the appellant was provided a copy and 60 days to 
submit any additional evidence or argument in response to the 
opinion.  38 C.F.R. § 20.903.  His attorney responded with written 
argument and additional medical evidence.  

The Board remanded the case to the RO in June 1998 for additional 
medical records and to afford the veteran a VA examination.  
Following the requested development, the RO continued its previous 
denial of the claimed benefit.  In a decision dated in April 2000, 
the Board again denied the veteran's appeal.  The veteran filed a 
timely appeal with the Court, which, in a Memorandum Decision 
dated in February 2002, vacated the Board's decision and remanded 
the case to the Board for further proceedings consistent with the 
Court's decision.  

In June 2002, the Board wrote to the attorney-representative and 
afforded him the opportunity to submit additional argument and 
evidence in support of the veteran's appeal.  The attorney-
representative responded in August 2002 by submitting a written 
argument to the Board in support of the veteran's appeal.  The 
attorney-representative also stated that he did not have anything 
more to submit and requested that the Board immediately proceed 
with the readjudication of the appeal.  

In February 2003, the Board over the objection of the attorney-
representative sought the opinion of a physician for the Veterans 
Benefits Administration (VHA) pursuant to 38 C.F.R. § 20.901(a) 
(2003).  A VHA opinion was subsequently received and eventually 
faxed to the attorney-representative in January 2004.  In March 
2004, the attorney-representative submitted an argument addressing 
the VHA opinion.  That submission and all prior submissions and 
Court decisions and pleadings have been associated with the claims 
file.  The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Spondylarthritis of the dorsal and lumbar spine and 
degenerative disc disease at L5-S1 were not present in service or 
until many years thereafter and are not shown to be related to 
service or to any incident or injury in service.  

3.  It is not shown that any current low back pain is related to 
service or to any incident or injury in service.  


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by service, and 
arthritis of the dorsal and lumbar spine may not be presumed to 
have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its Memorandum Decision of February 2002, the Court 
specifically found that the veteran, through counsel, had waived 
consideration of the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, in the disposition of his appeal.  See Janssen v. Principi, 
15 Vet. App. 362 (2001).  As the Court disposed of the Board's 
decision on a basis other than a failure to comply with the VCAA, 
it was unnecessary for the Court to find waiver of its provisions 
unless the Court intended the waiver to apply to subsequent 
proceedings.  In effect, the Court's finding regarding waiver is 
the law of the case with respect to this appeal.  See Johnson v. 
Brown, 7 Vet. App. 25, 26-27 (1994).  

I.  Factual Background

The service medical records show that the veteran's entrance 
examination in October 1965 was negative for complaints or 
findings of back disability.  The service medical records also 
reveal that the veteran complained of a cold, sore throat, and a 
stiff neck with pain on movement in November 1965.  In the 
emergency room, he was given several diagnostic tests, including a 
lumbar puncture (spinal tap) to rule out spinal meningitis.  Ten 
days later, he was discharged to duty with a notation that his 
headache was secondary to the lumbar puncture.  

Copies of letters from the veteran's relatives to the veteran 
while he was in service refer to the veteran's being in the 
hospital prior to December 1965.  

In July 1968, the veteran was involved in a motor vehicle 
accident.  His vehicle struck a pole.  The ambulance report 
documents a possible lower back injury.  The veteran presented to 
the emergency room with abrasions of the left ankle, lumbar area, 
lateral aspect of the right thigh, and right elbow.  His 
complaints included pain in the lumbosacral spine with radiation 
over area of the bruise.  A neurological examination was normal.  
There were bruises over the lumbosacral spine with tenderness and 
pain, and swelling over the lateral epicondyle of the right 
humerus.  The impression was fracture of the right lateral 
epicondyle in the humerus; a fracture of the lumbosacral vertebra 
was to be ruled out.  Follow-up x-rays of the lumbosacral spine, 
pelvis, and right elbow were normal.  

On separation examination in October 1968, the veteran was in good 
health and had no complaints.  The spine was normal on clinical 
examination.  

The veteran originally claimed entitlement to service connection 
for a back disorder in July 1969.  He stated that the condition 
had its onset during active service in 1965.  In August 1970, he 
reported that he injured his back in a skiing accident and was 
hospitalized for about a week during active service.  

In support of his claim, the veteran provided a statement from the 
Department of Revenue, Motor Vehicle Division, showing proof of 
the motor vehicle accident on July 19, 1968.  

Private medical records show that the veteran was seen in January 
1970 for complaints of lumbar pain over the L3 to L5.  The veteran 
stated that his back pain was getting worse.  A physical 
examination was essentially normal.  X-rays were normal, and there 
was no evidence of fracture or subluxation.  A diagnosis of back 
sprain was rendered.  

On VA orthopedic examination in September 1970, the veteran 
reported that his back condition started during basic training 
after he underwent a spinal tap.  He also described his inservice 
motor vehicle accident, when he injured the right side of his 
body, i.e., his right thigh and right elbow.  X-rays of the spine 
showed that the lumbar vertebral bodies and intervertebral disc 
spaces and alignment were normal throughout.  X-rays of the left 
ankle and right elbow were also normal.  A physical examination 
was essentially negative, except for discomfort on forward flexion 
and extreme backward extension of the lumbosacral spine.  The 
diagnosis was "[h]istory of low back strain and residuals."  
History of injury to the right elbow, right thigh and left ankle 
with no residuals was also diagnosed.  

Private medical records show that the veteran sought treatment for 
pain in the cervical and thoracic spine after being involved in a 
motor vehicle accident in April 1982.  X-rays of the cervical and 
thoracic spine were negative. The disc spaces were normal.  The 
assessment was muscle contusion and strain.  

At a personal hearing in December 1991, the veteran testified as 
to the 1965 hospitalization, the 1968 motor vehicle accident, and 
his subsequent back problems.  He stated that in the motor vehicle 
accident, his body hit and tore the passenger-side car door off 
the hinges.  

In a statement dated in January 1992, S. G. Lingbeck, D.C., opined 
that the veteran's back condition was caused by the inservice 1968 
motor vehicle accident.  He stated:  

In that accident [the veteran] injured his right shoulder, right 
hip, neck, lower back, midback and upper back.  Over the 
intervening years his physical condition as a result of these 
injuries has progressively deteriorated and has restricted both 
his work and home activities. . . . The diagnosis for [the 
veteran's] condition is a moderate/severe chronic cervical, 
thoracic, and lumbar sprain/strain complicated by multiple levels 
of subluxation, chronic paraspinal muscle spasm, degenerative 
osteoarthritis, and moderate loss of L4-5 and L5-S1 disc height 
and is associated with frequent moderate right hip and leg 
radicular pain, moderate/severe right shoulder and arm radicular 
pain, and frequent severe suboccipital and frontal headaches.  In 
my opinion the injuries that resulted from this accident on 7-19-
68 have left [the veteran] with a permanent partial disability.  

A December 1992 written statement from one of the veteran's co-
workers indicates that the veteran had difficulty painting houses 
due to his low back symptomatology.  

In a March 1993 statement, Dr. Lingbeck reiterated his previous 
contention that the motor vehicle accident caused the veteran's 
back condition.  Radiographic findings included cervical spine 
degenerative joint disease including facet arthrosis and 
osteophytic spurring and uncinate degeneration; right elbow 
degenerative changes and osteophytic spur formation; multi-level 
lumbar disc degeneration and spur formation; mild right knee 
degenerative changes and spur formation; lumbar facet arthrosis; 
moderate loss of L4-5 vertical disc height; and mild loss of C5-6 
vertical disc height.  

A VA examination in May 1993 yielded a diagnosis of mild scoliosis 
and spondylarthritis of the dorsal and lumbar spine.  X-rays of 
the right elbow showed a faint opacity overlying the anterior 
joint space which might represent an artifact.  At that time, the 
veteran reported that he was ejected from the vehicle during his 
motor vehicle accident in service in 1968 and injured his right 
elbow, right shoulder, neck and upper back.  He reportedly injured 
his left ankle and right knee in a skiing accident during service.  
A service comrade of the veteran's reported in an October 1992 
statement that the veteran injured his left ankle and right knee 
in a skiing accident in late February or early March 1968.  

On VA examination in June 1993, the veteran was diagnosed as 
having chronic low back pain syndrome due to lumbar strain and 
lateral epicondylitis of the right elbow with no evidence of 
fracture.  There was no objective evidence of right shoulder 
disease.  

The Board determined that additional medical expertise was needed 
to render an equitable disposition of this appeal and, in February 
1998, requested an IME opinion.  In February 1998, M. D. B., M.D., 
Ph.D., a professor and chairman of the Department of Orthopedics 
and Rehabilitation at the University of Miami School of Medicine, 
provided an expert medical opinion in response to a specific Board 
request.  The physician stated in pertinent part:  

I have reviewed the extensive VA medical records of the veteran 
dating from October of 1965 until your letter of February 5, 1998.  
The last extensive physical examination, including x-rays, was 
performed on the veteran on May 19, 1993 by [a VA physician].  
Subsequent to that examination, all the additional records are of 
a medical/legal nature.  [The VA physician's] diagnosis, based 
upon his extensive history and physical examination and x-ray 
examination, was mild scoliosis and spondyl[]arthritis of the 
dorsal and lumbar spine.  These findings are consistent with 
normal aging changes of the spine.  Chronic intermittent back pain 
of the nature of which the veteran has suffered through the years 
is also a common complaint.  However, the veteran claims that this 
was secondary to a spinal puncture in 1965 to diagnose possible 
meningitis.  He had what sounds like a typical spinal headache, 
secondary to the spinal puncture, for ten days afterwards.  Within 
reasonable medical probability, his subsequent complaints of back 
pain are not related to the spinal puncture or subsequent spinal 
headache.  

In July of 1968 the veteran was involved in a motor vehicle 
accident where he was thrown from the car and although he 
sustained no fractures, or neurologic deficit, he did have 
bruising.  His subsequent back pain complaints are alleged by him 
to be related to this motor vehicle accident.  In October of 1968 
when he was discharged from the military, he did not have 
complaints of back pain, and had a normal back exam.  

It is my opinion that although he was involved in a serious motor 
vehicle accident and was, according to [the VA physician's] 
history, ejected from the vehicle, he did not have subsequent 
continuous and progressive problems related to the accident.  In 
fact, his subsequent history of intermittent benign idiopathic low 
back pain is of the variety that one would expect in approximately 
60% of the human population.  In fact, his x-rays in 1993 did not 
show a progressive deterioration of the discs, and/or evidence of 
previous fracture, some findings we would look for to relate his 
symptoms to the motor vehicle accident in July of 1968.  

In April 1998, Dr. Lingbeck provided a written statement after 
reviewing some of the veteran's medical records.  Additional x-
rays were taken in March 1998 showing degenerative joint disease 
of the cervical spine including osteophytic spurring and facet 
arthrosis at multiple levels; degenerative joint disease 
(osteophytic spurring) at multiple levels of the thoracic spine; 
degenerative disc disease at L4-5 and L5-S1 with moderate loss of 
vertical disc height; degenerative joint disease of the lumbar 
spine at multiple levels; mild loss of C5-6 vertical disc height; 
moderate elbow osteophytic spur; and mild right knee degeneration 
and spur formation.  Dr. Lingbeck stated that it took many years 
following a traumatically induced injury for degenerative changes 
to appear radiographically.  It was his opinion that the x-ray 
findings and examination results of the veteran's spine were 
clinically consistent with a traumatically induced longstanding 
injury rather than part of what would be considered the normal 
aging process.  He stated that the veteran suffered from permanent 
partial disability as a result of the November 1965 spinal tap and 
July 1968 motor vehicle accident.  

A VA orthopedic specialist examined the veteran in May 1999.  The 
physician reviewed the claims file and recounted the veteran's 
medical history.  On review of the x-rays of the veteran's spine 
taken in 1993, the physician stated that they were essentially 
within normal limits for a 46-year-old man.  Following a physical 
examination, the diagnosis was low back pain with degenerative 
disc disease at L5-S1.  Based on a review of the medical records, 
examination of the veteran and available x-rays, the physician was 
of the opinion that the veteran had idiopathic low back pain of 
undetermined etiology possibly related to degenerative disc 
disease at L5-S1.  The physician said that he was unable to relate 
the low back pain to any inservice incident, as examination of the 
spine was normal on separation from service in 1968 and x-rays in 
1970, 1982, and 1993 were essentially normal.  The physician 
further concluded that:  

I do not think that the veteran is suffering from arthritis of the 
lumbar spine that would be related to the motor vehicle accident 
or the spinal tap while in the service, nor do I think the minimal 
changes of the x-rays of the thoracic spine are due to the motor 
vehicle accident of 1968.  These changes are minimal and would 
appear to be age related, and I would concur with the opinion of 
[the IME].  X[-]rays taken today do show slight increased 
narrowing of the L5-S1 disc space from
x[-]ray of the lumbar spine taken in 1993.  These changes I 
believe are age related and not related to any incident within the 
armed services.  

An acquaintance of the veteran's provided a written statement 
indicating that he picked the veteran up at the hospital after the 
1968 motor vehicle accident, at which time he appeared bruised and 
scraped and had difficulty walking.  The acquaintance also 
described the severity of the motor vehicle accident.  

In August 1999, Dr. Lingbeck provided an additional written 
statement indicating that he reviewed the veteran's most recent 
May 1999 lumbar spine x-rays and that these x-ray findings 
reaffirmed his earlier opinions concerning the etiology of the 
veteran's back disability.  Dr. Lingbeck indicated that the 
veteran's multi-area injuries (i.e., of the back, neck, elbow, 
shoulder, ankle, etc.) were not the result of normal aging but had 
a traumatic cause.  He stated that aging affects the entire body 
and not just specified areas as in the veteran's case.  

X-rays of the veteran's lumbar spine taken in March 1998 by Dr. 
Lingbeck were thereafter associated with the claims folder and 
provided to the VA physician who examined the veteran in May 1999, 
in addition to an x-ray report from May 1999 and the August 1999 
statement from Dr. Lingbeck.  In an October 1999 addendum to his 
prior report, the VA physician stated that review of this 
additional evidence did not change his previous opinion as to the 
date of onset and etiology of the veteran's back disorder.  

Pursuant to the Court's decision of February 2002, the Board 
sought a VHA opinion.  That opinion was rendered by a staff 
physician of the Spinal Cord Injury Service at a VA medical center 
who stated in pertinent part:  

After careful review of all the medical records, medical opinions, 
and X-ray reports available to me on [the veteran] for the time 
period 10/18/1965 to 5/29/199[9], it is my considered medical 
opinion as a Physiatrist and Spinal Cord Injury Physician, that it 
is unlikely that [the veteran's] degenerative disc disease of L5-
S1 was caused by trauma to his back either as a result of a spinal 
tap or a motor vehicle accident while he was in the Army from 1965 
to 1968.  My reasons for this medical opinion are based primarily 
on the time course of his back disability and the radiologic 
findings which go with it.  Disc degeneration may be due to either 
trauma or non-traumatic causes.  Disc injury or degeneration due 
to trauma usually presents relatively quickly with definite signs 
and/or symptoms such as localized pain, muscle spasms, asymmetry 
of spinal motion, or neurologic deficits such as weakness, loss of 
sensation, or reflex changes.  Disc injury or degeneration due to 
trauma is usually visible as loss of disc height, or other changes 
on plain X-rays (or other imaging studies) relatively quickly 
after it occurs.  Non-traumatic disc degeneration is quite common.  
(To paraphrase [sic] the most recent AMA Guides to the Evaluation 
of Permanent Impairment, 5th Edition, "Herniated disc without 
radiculopathy is found in approximately 30% of individuals by age 
40 years and aging changes of the spine are present in 40% of the 
adults after age 35 and almost all individuals after age 50."[)]  
In the case of [the veteran], the time course of his complaints of 
back pain and of the findings of a narrowing of his L5-S1 disc 
space are much too slow for this disc degeneration to have 
occurred due to trauma in 1965-1968.  When [the veteran] was 
involved in his motor vehicle accident on 7/19/1968, he had back 
pain (as expected) but no neurologic deficits or abnormal X-ray 
findings in his lumbar spine when he presented to Denver General 
Hospital.  When he had his Army Separation Physical Examination 
approximately 3 months after his motor vehicle accident, he listed 
his health as "Good" and made no complaints of back pain (or 
anything else), and was not found by the examining physician to 
have any problems related to his back.  His documented physical 
examinations of his back in 1970[] and 1982 were normal.  By 1993, 
he was showing minimal retrolithesis of L5-S1 and some minimal, 
probably age related changes such as spurring, on his X-rays.  His 
documented physical examinations of his low back were also 
essentially normal until 1993, which was 25 years after his motor 
vehicle accident.  Over time since 1993, [the veteran's] physical 
and radiological back findings have worsened.  This pattern of 
increasing back disability over time is much more characteristic 
of the gradual aging process of the spine[] than of degeneration 
or damage to a disc due to major trauma.  

II.  Analysis

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, it must be shown that any current 
disability is related to service or to an incident of service 
origin.  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000) (to the same effect).  

Where a veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent within a year 
from the date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In evaluating a claim on the merits, the Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions; rather, the Board may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evaluation of 
credibility and weight applies to the medical evidence before the 
Board.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Addressing the claim on the merits, service medical records show 
that the veteran underwent a spinal tap in 1965 and injured his 
lumbar area in a motor vehicle accident in 1968.  Further, the 
existence of current back disability, recently diagnosed as 
spondylarthritis of the dorsal and lumbar spine and low back pain 
with degenerative disc disease at L5-S1, is not in dispute.  It 
was first diagnosed by Dr. Lingbeck in 1992, about 24 years 
following the veteran's separation from active service.  Despite 
earlier complaints of back symptomatology, private and VA x-rays 
of the spine in 1970 and 1982 were normal.  The diagnosis on VA 
examination in September 1970 was equivocal, suggesting that the 
veteran had a history of low back strain and residuals.  Such a 
diagnosis would be consistent with an essentially normal physical 
examination at that time.  

The record includes some medical evidence pertaining to a link 
between the current back disability and the veteran's injuries 
during military service that is favorable to the veteran's claim 
and some that is unfavorable, and the Board must assess the 
probative weight of this evidence in rendering a decision.  To 
this end, the Board must analyze the credibility and probative 
value of the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the veteran.  

Evidence in support of the veteran's claim includes the statements 
of Dr. Lingbeck, who began treating the veteran in approximately 
1992.  The evidence unfavorable to the veteran's claim includes 
the opinions of the IME in February 1998, the VA orthopedic 
specialist who examined the veteran in May 1999, and the VHA 
opinion recently rendered.  

The Board finds as fact that the veteran has current back 
disability and that he sustained inservice injuries to his low 
back.  However, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
current back disability because the medical evidence favorable to 
a link between the inservice injuries and the current disability 
is less persuasive than the medical evidence that rules out such a 
link.  

The Board so concludes because the opinions of the IME, the VA 
orthopedic specialist, and the spinal cord injury specialist are 
based on a review and discussion of the complete medical evidence 
of record.  See Stanton v. Brown, 5 Vet. App. 563, 569 (1993); 
Culver v. Derwinski, 3 Vet. App. 292, 299-300 (1992); Wilson v. 
Derwinski, 2 Vet. App. 16, 21 (1992); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (in service connection claim, fulfillment of 
the statutory duty to assist includes an examination that takes 
into account the records of prior medical treatment so that the 
evaluation of the claimed disability will be a fully informed 
one).  The IME, the VA orthopedic specialist in May 1999, and the 
spinal cord injury specialist specifically ruled out, based in 
part on the results of radiographic findings, a connection between 
the current back disability and the inservice injuries.  

It does not appear from Dr. Lingbeck's statements that he reviewed 
the veteran's inservice treatment records.  He did not 
specifically refer to objective findings in these records, and his 
statements appear to be misinformed.  For example, he states that 
the veteran suffered neck, right shoulder, right hip, right ankle, 
and right knee injuries in his July 1968 motor vehicle accident.  
However, the inservice medical records show no complaints or 
findings of any such injuries at the time of the accident.  The 
Board assigns more probative weight to these records, as they are 
contemporaneous with the event and, therefore, more reliable.  
Moreover, Dr. Lingbeck reported in August 1999 that the veteran's 
multi-area injuries (i.e., of the back, neck, elbow, shoulder, 
ankle, etc.) were not the result of normal aging but had a 
traumatic cause.  He stated that aging affects the entire body and 
not just specified areas, as in the veteran's case.  However, 
there have been no objective medical findings of right shoulder or 
right ankle joint pathology.  Nor, as noted above, do the service 
medical records show that the veteran injured his neck, shoulder 
or right ankle at the time of the 1968 motor vehicle accident.  
Dr. Lingbeck appears to be basing his opinion on statements from 
the veteran that he sustained such injuries in 1968, which the 
Board finds not believable based on the other evidence of record.  
The service medical records show that the veteran injured only his 
left ankle, lumbar area, lateral aspect of the right thigh, and 
his right elbow in the 1968 accident.  Based upon these 
inconsistencies, the Board finds that Dr. Lingbeck's statements 
concerning the etiology of the veteran's current back disability 
are of diminished probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Floyd v. Brown, 9 Vet. App. 88, 98 (1996) 
(an opinion based on an inaccurate factual premise has no 
probative value).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(without a review of the record, an opinion on the etiology of the 
underlying condition can be no better than the facts alleged by 
the veteran); Corry v. Derwinski, 3 Vet. App. 231, 234 (1992) 
(Board has a plausible basis to reject a physician's "conjecture" 
that a disability was acquired as a result of service where 
relevant treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).  

The Board also assigns less probative weight to the statements of 
Dr. Lingbeck (a chiropractor) when viewed in light of his and the 
IME's, VA orthopedic specialist's, and the VA spinal cord injury 
specialist's respective medical expertise.  The IME and the VA 
physicians are specialists in orthopedics and spinal cord injury.  
They are thus practitioners in medical specialties that the Board 
believes render them more qualified to address the etiology of the 
veteran's back disability than a chiropractor.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to analyze 
its credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence).  Their opinions are based on review of the entire 
claims file with detailed rationale and are found to be persuasive 
when considered in light of the rest of the evidence of record.  
Furthermore, the recent VHA opinion corroborates the opinions of 
the IME who reviewed the record in February 1998 and the VA 
physician who examined the veteran in May 1999.  This evidence 
reflects a medical consensus that the veteran's current back 
disability is not a residual of the inservice spinal tap or motor 
vehicle accident.  

The attorney-representative contends in his letter of March 4, 
2004, that the issue is whether the veteran's chronic low back 
pain, initially diagnosed in 1970, was caused by the 1965 spinal 
tap and the 1968 motor vehicle accident.  He maintains that the 
veteran has had chronic low back pain since service and that the 
VA examiner in 1970 found that the veteran's low back strain and 
residuals were caused by his inservice injuries.  The attorney-
representative claims that the VA physician in May 1993 found that 
the veteran's back disability was caused by the inservice spinal 
tap and motor vehicle accident, while the VA examiner in June 1993 
rendered a diagnosis of "chronic low back syndrome due to lumbar 
strain."  The attorney-representative states that this diagnosis 
was virtually identical to the 1970 diagnosis.  The attorney-
representative notes that the veteran was able bodied when he 
entered service and maintains that there is documentary and 
testimonial evidence from 1965 to 1990 demonstrating that he 
sustained back trauma in service and has had continuity of back 
symptomatology since service.  See 38 C.F.R. § 3.303(b).  

However, after reviewing the record, the VA orthopedic examiner in 
May 1999 found that the veteran's low back pain was of 
undetermined etiology but was possibly related to his degenerative 
disc disease at L5-S1.  The examiner stated that he was unable to 
relate the low back pain to any inservice incident because 
examination of the spine was normal on separation from service in 
1968 and because x-rays of the spine in 1970, 1982, and 1993 were 
essentially normal.  The IME reached essentially the same 
conclusion in February 1998, and the recent VHA opinion supports 
these conclusions.  

Moreover, as the Court noted in its March 1997 decision, the VA 
examiners in May and June 1993 did not render etiologic opinions 
for the diagnoses that they entered.  Any contention by the 
veteran that his back disability is somehow related to the 
inservice spinal tap and motor vehicle accident is not competent.  
There is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  

For the reasons set forth above, the Board concludes that the 
evidence in this case preponderates against the claim for service 
connection for a back disorder.  It follows that the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. at 54-58.  


ORDER

Service connection for a back disorder is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



